DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  Applicant has canceled claims 7 and 16 and amended claim 1 to include the limitations “executed by a hardware processor” and “providing the final classification of the feature, as training data, to a machine learning system”.  Examiner disagrees that the amended claim overcomes the 35 U.S.C. 101 rejection because the claim is still directed to a mental process/human activity, fails to provided additional elements that are significantly more than the mental process/human activity, thereby failing to provide a technological improvement as indicated in the 35 U.S.C. 101 rejection below.
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive. The 35 U.S.C. 101 rejection of claims 1-6, 8-15 and 17-20 is maintained.
3.	Claims 1 and 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN et al. (WO2017/101142), Claims 7, 8 and 16-18 were rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (WO2017/101142) in view of Kohls et al. (US2018/0150598), and Claims 2-6, 9, 11-15, 19 and 20 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 101 rejection above was overcome.  Claims 1, 10 and 18 are independent.
	Applicant has amended each of the independent claims to include the limitation “the threshold number being less than the first number”.  Support for the amendment is found in the disclosure at paragraph [0122].  Claims 7 and 16 are canceled.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 30 March 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1 and 10, the 35 U.S.C. 103 rejection of claims 7, 8 and 16-18, and the objection to claims  2-6, 9, 11-15, 19 and 20 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2016.04(a)(2)(II).
Regarding claim 1-6, 8-15 and 17-20:
Step 1:
Claims 1-6, 8-15 and 17-20 meet the step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a method” of claims 1-6, 8 and 9 satisfies a “process” category, “a non-transitory computer storage-media” of claims 10-15 and 17 satisfies a “manufacture” category, and “a system” of claims 18-20 satisfies a “machine” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, as regarding claim 1, the claim as a whole recites a method facilitating steps of organizing human activity, e.g., mental process as explained in details below.
Claim 1 in general is about crowdsourcing the classification of medical images, and providing the classifications to a machine learning system. 
The limitation of “providing access, for each of a first number of a plurality of users via an associated user device, an interactive classification user interface displaying a medical image including a feature to be classified” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a human activity step.  The limitation of “in response to receiving a classification for the medical image through the interactive classification user interface from a subset of the plurality of users satisfying a threshold number of the plurality of users, the threshold number being less than the first number, assigning a final classification for the medical image based on the classification for the medical image received from the subset of the plurality of users” as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation by one’s own mental processes.  Finally, providing the final classification of the feature, as training data, to a machine learning system is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a human activity step.
If a claim limitation, under its broadest reasonable interpretation, covers performance of a human activity or a mental step, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
With regard to claim 1, the claim recites a hardware processor for performing the method steps.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim also recites a machine learning system.  The claim as drafted merely recites the intended use of the classification.  Furthermore, the machine learning system is broadly recited and fails to provide machine learning system limitations that provide a technological improvement to the system.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.  Furthermore, the remaining claims are rejected as independent claims with corresponding rationale, or dependent claims reciting additional mental steps.
Allowable Subject Matter
5.	Claims 1-6, 8-15 and 17-20 are allowable over the prior art and are allowed if the 35 U.S.C. 101 rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667